Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Objections
Claim 15 is objected to because of the following informalities: 
In claim 15, line 1, “for or machine learning” should be changed to “for machine learning”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103  as being uppatentable over Ahuja-Cogny et al. (hereinafter referred to as Ahuja) (U. S. Pub. No. 2018/0322396 A1), in view of Belanger et al. (hereinafter referred to as Belanger) (U. S. Pub. No. 2019/0340684  A1).
As to claim 1, Ahuja teaches a system for machine learning-derived contract generation, the system comprising: a machine learning engine ( See at least ABSTRACT, “a method for automating knowledge-based processes and operations includes a computer receiving an information dataset comprising knowledge and organizing the information dataset into a plurality of information elements”; ¶ [0011], “apply machine learning techniques during processing”; and ¶ [0038], “illustrating processing steps for automatically generating a contract”); and a controller configured for generating a resource transfer contract between a first user device and a second user device (See at least ¶ [0046], “The knowledge user computer 105 can be any computing device generally known in the art capable of accessing a remote computing resource”; and ¶ [0057], “the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically”), the controller device connected to a network, and a processing device, wherein the processing device is configured to execute the computer-readable program code (See at least ¶ [0012], “an article of manufacture for automating knowledge-based processes and operations comprises a non-transitory, tangible computer-readable medium holding computer-executable instructions for performing the aforementioned method”) to: input historical and streaming interaction data into the machine learning engine (See at least ¶ [0102], “enabling user interaction with a processor or other device and associated data acquisition and processing functions”), wherein the machine learning engine is trained by the historical and streaming interaction data (See at least ¶ [0011], “a trained machine learning model is used to automatically perform the mapping of the plurality of information elements into the knowledge processing using the knowledge process modeling language”); based on the one or more machine learning-derived interaction patterns, generate the resource transfer contract for transferring a resource from the first user device to the second user device, wherein the resource transfer contract comprises a sequential flow of the one or more events (See at least FIG. 3E,  ¶ [0046], “The knowledge user computer 105 can be any computing device generally known in the art capable of accessing a remote computing resource”;  ¶ [0057], “the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically”; and ¶ [0102], “enabling user interaction with a processor or other device and associated data acquisition and processing functions”); and distribute the resource transfer contract to the first user device and the second user device (See at least ¶ [0067], “Machine learning can also work on contracts so that the system can understand clauses in the contract and further prompt a user to determine whether the clause can be accepted”).
Although Ahuja teaches the substantial features of the claimed invention, Ahuja fails to expressly teach wherein determine one or more machine learning-derived interaction patterns for a resource transfer between the first user device and the second user device, wherein the one or more machine learning-derived interaction patterns comprise calculated exposure levels for one or more events for completing the resource transfer.
In analogous teaching, Belanger exemplifies this wherein Belanger teaches wherein determine one or more machine learning-derived interaction patterns for a resource transfer between the first user device and the second user device, wherein the one or more machine learning-derived interaction patterns comprise calculated exposure levels (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”),  for one or more events for completing the resource transfer (See at least ABSTRACT,  “obtaining interaction-event records; determining, based on at least some respective event-risk scores are based on both: respective contributions of respective corresponding events to a subsequent event, and a risk scribed to a subsequent event; and storing the sets of event-risk scores in memory”; and Fig. 2, “obtain historical interaction-event records, train a machine learning model on the historical interaction-event records”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 2, Ahuja and Belanger teach the system of claim 1. Belanger further teaches wherein the processing device is further configured to execute the computer-readable program code to: calculate an exposure level for each of the one or more events of the resource transfer contract based on the one or more machine learning-derived interaction patterns (See at least ABSTRACT,  “obtaining interaction-event records; determining, based on at least some respective event-risk scores are based on both: respective contributions of respective corresponding events to a subsequent event, and a risk scribed to a subsequent event; and storing the sets of event-risk scores in memory”; and Fig. 2, “obtain historical interaction-event records, train a machine learning model on the historical interaction-event records”; and ¶ [0017], “Risk management concerns are often material in sales of products such as loans, insurance policies, offering discounted or free phones or other equipment for which cost is recouped over the life of a follow-on service contract”); identify that the exposure level for at least one of the one or more events exceeds a predetermined threshold (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”); based on the exposure level exceeding the predetermined threshold, modify the sequential flow of the one or more events, wherein modifying the sequential flow of the one or more events comprises inserting an additional security (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 3, Ahuja and Belanger teach the system of claim 1. Belanger further teaches wherein the processing device is further configured to execute the computer-readable program code to: receive a modification to the sequential flow of the one or more events from at least one of the first user device and the second user device (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”); generate a modified resource transfer contract based on the modification (See at least ¶ [0017], “Risk management concerns are often material in sales of products such as loans, insurance policies, offering discounted or free phones or other equipment for which cost is recouped over the life of a follow-on service contract (and for which the seller often bears the risk of the subscriber canceling the contract before the cost is recouped)”); calculate a modified exposure level for the modified resource transfer contract, wherein the one or more events and the modification are input into the machine learning engine (See at least ¶ [0017], “Risk management concerns are often material in sales of products such as loans, insurance policies, offering discounted or free phones or other equipment for which cost is recouped over the life of a follow-on service contract (and for which the seller often bears the risk of the subscriber canceling the contract before the cost is recouped); and ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 4, Ahuja and Belanger teach the system of claim 3. Belanger further teaches wherein the processing device is further configured to execute the computer-readable program code to iteratively modify the sequential flow of the one or more events until the modified exposure level is below a predetermined threshold limit (See at least  ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 5, Ahuja and Belanger teach the system of claim 3. Belanger further teaches wherein the processing device is further configured to execute the computer-readable program code to determine the resource transfer contract when the modified exposure level exceeds a predetermined threshold limit (See at least ¶ [0017], “Risk management concerns are often material in sales of products such as loans, insurance policies, offering discounted or free phones or other equipment for which cost is recouped over the life of a follow-on service contract (and for which the seller often bears the risk of the subscriber canceling the contract before the cost is recouped);  and ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 6, Ahuja and Belanger teach the system of claim 3. Belanger further teaches wherein the historical and streaming interaction data comprises one or more of the group consisting of resource data, a resource transfer type, user data of a first user associated with the first user device and a second user associated with the second user device, historical resource transfer data, and historical misappropriation data (See at least ¶ [0042], “the computing environment 10 include various interaction-event record data sets, an exogenous event repository, various event stream, and various action-channel servers”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 7, Ahuja and Belanger teach the system of claim 6. Belanger further teaches wherein the historical misappropriation data further comprises previously identified misappropriation interactions and unauthorized user logs (See at least ¶ [0033], “ an event timeline or other interaction-event record that includes one or more interactions between a customer and a supplier may be determined or otherwise obtained (e.g., from historical logs of a CRM system, complain logs, invoicing systems, and the hike)”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 8, Ahuja and Belanger teach the system of claim 1. Ahuja further teaches wherein the machine learning engine further comprises a natural language processing module configured to determine the one or more machine learning-derived interaction patterns for the resource transfer based on the historical and streaming interaction data (See at least ABSTRACT, “The computer maps the plurality of information elements into knowledge processes expressed in a knowledge process modeling language”; and ¶ [0011], “some embodiments of the aforementioned method apply machine learning techniques during processing”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 9, Ahuja and Belanger teach the system of claim 1. Ahuja further teaches wherein the resource transfer contract is an executable tracking module, and wherein the processing device is configured to execute the computer-readable program code to install the executable tracking module on the first user device and the second user device, and wherein the executable tracking module is configured to track completion of the one or more event (See at least ¶ [0054], “modeling, execution (e.g., automating the gathering of a client information relevant to a particular topic), monitoring (e.g., the tracking of individual processes)”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 10, Belanger teaches a system for natural language processing-enhanced resource transfer contract security (See at least ¶ [0051], “Additional natural language processing and machine learning can be applied for further refinement and understanding of the texts for extraction and organization”; and ¶ [0095], “Datastore contents and data files may be encrypted to improve security. The processors may also be employed in a multi-processing arrangement to execute the one or more sequences of instructions contained”), the system comprising: a machine learning engine comprising a natural language processing module; and a controller configured for securely customizing a resource transfer contract (See at least ABSTRACT, “a method for automating knowledge-based processes and operations includes a computer receiving an information dataset comprising knowledge and organizing the information dataset into a plurality of information elements”; ¶ [0011], “apply machine learning techniques during processing”; and ¶ [0038], “illustrating processing steps for automatically generating a contract”) between a first user device and a second user device (See at least ¶ [0046], “The knowledge user computer 105 can be any computing device generally known in the art capable of accessing a remote computing resource”; and ¶ [0057], “the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically”), the controller comprising a memory device with computer-readable program code stored thereon, a communication device connected to a network, and a processing device, wherein the processing device is configured to execute the computer-readable program code (See at least ¶ [0012], “an article of manufacture for automating knowledge-based processes and operations comprises a non-transitory, tangible computer-readable medium holding computer-executable instructions for performing the aforementioned method”) to: input misappropriation interaction data into the natural language processing module, wherein the natural language processing module is trained by the misappropriation interaction data; extract one or more keyword identifiers from the misappropriation interaction data, wherein the one or more keyword identifiers are associated with misappropriation interactions (See at least ¶ [0068], “The system of the present disclosure can also interpret words to signal a navigational instruction…the system can move the process to the appropriate section following the words “go to.”; and ¶ [0069], “The system can also determine the end of a process with a number of keywords (misappropriation). For example, if words such as “quit”, “end,” “exit” appear near “process” or “execution” the system can exit or can provide a exit button to a user”); distribute the resource transfer contract to the first user device and the second user device (See at least ¶ [0067], “Machine learning can also work on contracts so that the system can understand clauses in the contract and further prompt a user to determine whether the clause can be accepted”).
Although Ahuja teaches the substantial features of the claimed invention, Ahuja fails to expressly teach wherein based on the one or more keyword identifiers, calculate an exposure level for the resource transfer contract; compare the exposure level of the resource transfer contract to a predetermined exposure threshold level; and based on the exposure level of the resource transfer contract not exceeding the predetermined exposure threshold level.
In analogous teaching, Belanger exemplifies this wherein Belanger teaches wherein based on the one or more keyword identifiers, calculate an exposure level for the resource transfer contract; compare the exposure level of the resource transfer contract to a predetermined exposure threshold level, and based on the exposure level of the resource transfer contract not exceeding the predetermined exposure threshold level (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”), 
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 11, Ahuja and Belanger teach the system of claim 10. Belanger further teaches wherein the resource transfer contract comprises a sequential flow of one or more events, and wherein the processing device is further configured to execute the computer-readable program code to: calculate an individual exposure level for each of the one or more events of the resource transfer contract based on one or more machine learning-derived interaction patterns (See at least ABSTRACT,  “obtaining interaction-event records; determining, based on at least some respective event-risk scores are based on both: respective contributions of respective corresponding events to a subsequent event, and a risk scribed to a subsequent event; and storing the sets of event-risk scores in memory”; and Fig. 2, “obtain historical interaction-event records, train a machine learning model on the historical interaction-event records”; and ¶ [0017], “Risk management concerns are often material in sales of products such as loans, insurance policies, offering discounted or free phones or other equipment for which cost is recouped over the life of a follow-on service contract”); identify that the exposure level for at least one of the one or more events exceeds a predetermined exposure threshold level (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”); and based on the individual exposure level exceeding the predetermined threshold, modify the sequential flow of the one or more events, wherein modifying the sequential flow of the one or more events comprises inserting an additional security to the sequential flow (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 12, Ahuja and Belanger teach the system of claim 11. Belanger further teaches wherein the processing device is further configured to execute the computer-readable program code to iteratively modify the sequential flow of the one or more events until the exposure level for the resource transfer contract is below a predetermined threshold level (See at least  ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 13, Ahuja and Belanger teach the system of claim 11. Belanger further teaches wherein the one or more keyword identifiers comprise at least one of vocabulary, syntax, semantics, grammar, and word frequency patterns (See at least ¶ [0068], “The system of the present disclosure can also interpret words to signal a navigational instruction…the system can move the process to the appropriate section following the words “go to.”; and ¶ [0069], “The system can also determine the end of a process with a number of keywords (misappropriation). For example, if words such as “quit”, “end,” “exit” appear near “process” or “execution” the system can exit or can provide a exit button to a user”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 14, Ahuja and Belanger teach the system of claim 11. Ahuja further teaches wherein the one or more keyword identifiers comprise at least one of vocabulary, syntax, semantics, grammar, and word frequency patterns (See at least ¶ [0068], “The system of the present disclosure can also interpret words to signal a navigational instruction…the system can move the process to the appropriate section following the words “go to.”; and ¶ [0069], “The system can also determine the end of a process with a number of keywords (misappropriation). For example, if words such as “quit”, “end,” “exit” appear near “process” or “execution” the system can exit or can provide an exit button to a user”; and ¶ [0102], “enabling user interaction with a processor or other device and associated data acquisition and processing functions”)

As to claim 15, Ahuja teaches a computer-implemented method for machine learning-derived contract generation, the computer-implemented method ( See at least ABSTRACT, “a method for automating knowledge-based processes and operations includes a computer receiving an information dataset comprising knowledge and organizing the information dataset into a plurality of information elements”; ¶ [0011], “apply machine learning techniques during processing”; and ¶ [0038], “illustrating processing steps for automatically generating a contract”) comprising: inputting historical and streaming interaction data into the machine learning engine (See at least ¶ [0102], “enabling user interaction with a processor or other device and associated data acquisition and processing functions”), wherein the machine learning engine is trained by the historical and streaming interaction data (See at least ¶ [0011], “a trained machine learning model is used to automatically perform the mapping of the plurality of information elements into the knowledge processing using the knowledge process modeling language”); determining one or more machine learning-derived interaction patterns for a resource transfer between a first user device and a second user device, based on the one or more machine learning-derived interaction patterns, generating a resource transfer contract for transferring a resource from the first user device to the second user device, wherein the resource transfer contract comprises a sequential flow of the one or more events (See at least FIG. 3E,  ¶ [0046], “The knowledge user computer 105 can be any computing device generally known in the art capable of accessing a remote computing resource”;  ¶ [0057], “the user initiates the knowledge information transfer process in FIG. 1, in some embodiments, knowledge information may be culled from databases and other resources automatically”; and ¶ [0102], “enabling user interaction with a processor or other device and associated data acquisition and processing functions”); and distributing the resource transfer contract to the first user device and the second user device (See at least ¶ [0067], “Machine learning can also work on contracts so that the system can understand clauses in the contract and further prompt a user to determine whether the clause can be accepted”).
Although Ahuja teaches the substantial features of the claimed invention, Ahuja fails to expressly teach wherein the one or more machine learning-derived interaction patterns comprise calculated exposure levels for one or more events for completing the resource transfer.
In analogous teaching, Belanger exemplifies this wherein Belanger teaches wherein the one or more machine learning-derived interaction patterns comprise calculated exposure levels for one or more events (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”) for completing the resource transfer (See at least ABSTRACT,  “obtaining interaction-event records; determining, based on at least some respective event-risk scores are based on both: respective contributions of respective corresponding events to a subsequent event, and a risk scribed to a subsequent event; and storing the sets of event-risk scores in memory”; and Fig. 2, “obtain historical interaction-event records, train a machine learning model on the historical interaction-event records”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 16, Ahuja and Belanger teach the computer-implemented method of claim 15. Belanger further teaches wherein calculating an exposure level for each of the one or more events of the resource transfer contract based on one or more machine learning-derived interaction patterns (See at least ABSTRACT,  “obtaining interaction-event records; determining, based on at least some respective event-risk scores are based on both: respective contributions of respective corresponding events to a subsequent event, and a risk scribed to a subsequent event; and storing the sets of event-risk scores in memory”; and Fig. 2, “obtain historical interaction-event records, train a machine learning model on the historical interaction-event records”; and ¶ [0017], “Risk management concerns are often material in sales of products such as loans, insurance policies, offering discounted or free phones or other equipment for which cost is recouped over the life of a follow-on service contract”); identifying that the exposure level for at least one of the one or more events exceeds a predetermined exposure threshold level (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”); and based on the individual exposure level exceeding the predetermined threshold, modify the sequential flow of the one or more events, wherein modifying the sequential flow of the one or more events comprises inserting an additional security to the sequential flow (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 17, Ahuja and Belanger teach the computer-implemented method of claim 15. Ahuja teaches wherein the one or more events and modification are input into the machine learning engine (See at least ¶ [0011], “a trained machine learning model is used to automatically perform the mapping of the plurality of information elements into the knowledge processing using the knowledge process modeling language”). Belanger further teaches wherein receiving a modification to the sequential flow of the one or more events from at least one of the first user device and the second user device; generating a modified resource contract based on the modification (See at least  ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum…may iteratively adjust other machine learning models to reduce the error function, e.g., with a greedy algorithm that optimizes for the current iteration”); and calculating a modified exposure level for the modified resource transfer contract (See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 18, Ahuja and Belanger teach the computer-implemented method of claim 17. Belanger further teaches wherein further comprising iteratively modifying the sequential flow of the one or more events until the modified exposure level is below a predetermined threshold limit ( See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 19, Ahuja and Belanger teach the computer-implemented method of claim 17. Ahuja teaches wherein terminating the resource transfer contract (See at least ¶ [0068], “The system of the present disclosure can also interpret words to signal a navigational instruction…the system can move the process to the appropriate section following the words “go to.”; and ¶ [0069], “The system can also determine the end of a process with a number of keywords (misappropriation). For example, if words such as “quit”, “end,” “exit” appear near “process” or “execution” the system can exit or can provide a exit button to a user”). Belanger further teaches wherein the modified exposure level exceeds a predetermined threshold limit ( See at least ¶ [0038], “some or all of the weights or biases of a recurrent neural network described herein may be calculated by executing a machine learning algorithm on a training set of historical customer journeys…until a change in error between iterations is less than a threshold amount, indicating at least a local minimum, if not a global minimum”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

As to claim 20, Ahuja and Belanger teach the computer-implemented method of claim 15. Belanger further teaches wherein the historical and streaming interaction data comprises one or more of the group consisting of resource data, a resource transfer type, user data of a first user associated with the first user device and a second user associated with the second user device, historical resource transfer data, and historical misappropriation data (See at least ¶ [0042], “the computing environment 10 include various interaction-event record data sets, an exogenous event repository, various event stream, and various action-channel servers”).
Thus, given the teaching of Belanger, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Belanger, system and method for monitoring and controlling processes based on events in time series data, into Ahuja, a system and method for process modeling and automation,  for method and system of generating contracts based on machine learning derived interaction patterns. One of the ordinary skills in the art would have been motivated because the method and system can be used to determine sets of scores of events (See Belanger: ABSTRACT).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Cella (U. S. Pub. No. 2019/0340715 A1) teaches transaction-enabling systems and methods for using a smart contract to access embedded contract terms. B (U. S. Pub. No. 2018/0174164 A1) teaches predictive analysis of transaction data. YONG (U. S. Pub. No. 2016/0232631 A1) teaches contract to serve lending industries.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2454 05/02/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456